Case 1:18-mc-00653-JEJ Document 26 Filed 01/09/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY,

Petitioner,
Vv. : No. 1:18-mc-00653-JEJ
EVEREST REINSURANCE COMPANY, : riLED
f/k/a Prudential Reinsurance Company, ; HARRISBURG, PA
JAN 03
Respondent. 2018
PER
a
DEPUTY CLERK

PENN NATIONAL’S MOTION TO SEAL CONFIDENTIAL DOCUMENTS
ATTACHED TO EVEREST’S PETITION TO COMPEL ARBITRATION

In accordance with Local Civil Rule 5.8 and Local Criminal Rule 49,
Pennsylvania National Mutual Casualty Insurance Company (“Penn National”)
| files this Motion to seal Exhibits A & E—-—H (Doc. 4 at 4-8, 18-19, 21-31, 33, 35-
36), filed by Petitioner, Everest Reinsurance Company (“Everest”). With this
Motion, Penn National also files its Statement of Justification and a proposed

order.

30141142.4 01/09/2019

 
Case 1:18-mc-00653-JEJ Document 26 Filed 01/09/19 Page 2 of 4

Dated: January 9, 2019

30141 142,4 01/09/2019

Respectfully submitted,

- /s/ Matthew M. Haar

Matthew M. Haar, Esq. (85688)

K. Wesley Mishoe, Esq. (321983)

Saul Ewing Arnstein & Lehr LLP

2 North 2nd Street, 7th Floor
Harrisburg, Pennsylvania 17101
matt.haar@saul.com — (717) 257-7508
wes.mishoe@saul.com — (717) 257-7555

Paul M. Hummer, Esq. (46413)

Saul Ewing Arnstein & Lehr LLP

1500 Market Street, 38th Floor
Philadelphia, PA 19102
paul.hummer@saul.com — 215-972-7788

Attorneys for Petitioner
Pennsylvania National Mutual
Casualty Insurance Company

 
Case 1:18-mc-00653-JEJ Document 26 Filed 01/09/19 Page 3 of 4

CERTIFICATE OF NONCONCURRENCE
In accordance with Local Civil Rule 7.1, the undersigned certifies that he
has sought concurrencé from counsel for Everest, and concurrence has been

denied.

Dated: January 9, 2019 /s/ Matthew M. Haar
Matthew M. Haar —

30141142,4 01/09/2019
Case 1:18-mc-00653-JEJ Document 26 Filed 01/09/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on January 9, 2019, I served a true and correct copy of

the foregoing Motion upon the following through ECF filing:

Dated: January 9, 2019

30141 142.4 01/09/2019

Marc E. Wolin, Esq.

Joseph J. Schiavone, Esq.
Jeffrey S. Leonard, Esq. .
Saiber LLC

18 Columbia Turnpike, Suite 200
Florham Park, NJ 07932

/s/ Matthew M. Haar
Matthew M. Haar
